             Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 1 of 8




                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts

Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     August 11, 2020

Eric Tennen, Esq.
Swomley & Tennen, LLP
50 Congress Street, #600
Boston, MA 02109

        Re:      United States v. Niki Williams
                 Criminal No. 19-CR-10081

Dear Mr. Tennen:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Niki Williams (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

        1.       Change of Plea

        Defendant will plead guilty to Count Two of the Superseding Indictment: conspiracy to
commit mail and wire fraud and honest services mail and wire fraud, in violation of Title 18,
United States Code, Section 1349. Defendant admits that she committed the crime specified in
that count and is in fact guilty of that offense. The U.S. Attorney agrees to dismiss Counts One
and Eight following the imposition of sentence at the sentencing hearing.

        2.       Penalties

         Defendant faces the following maximum penalties on Count Two of the Superseding
Indictment: incarceration for 20 years; supervised release for three years; a fine of $250,000, or
twice the gross gain or loss, whichever is greater; a mandatory special assessment of $100;
restitution; and forfeiture to the extent charged in the Superseding Indictment.

      Defendant understands that, if she is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
            Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 2 of 8



immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

       3.       Sentencing Guidelines

       The U.S. Attorney agrees to take the following position at sentencing under the United
States Sentencing Guidelines (“USSG” or “Guidelines”), and that Defendant’s total adjusted
offense level under the Guidelines is calculated as follows:

                •   in accordance with USSG § 2B4.1, Defendant’s base offense level is eight,
                    because the offense of conviction includes conspiracy to commit honest
                    services mail and wire fraud, which is referenced to this provision of the
                    Guidelines;

                •   in accordance with USSG §§ 2B4.1(b)(1)(B) and 2B1.1(b)(1)(C), Defendant’s
                    offense level is increased by four, because the value of the bribes was more than
                    $15,000 but not more than $40,000; and,

                •   in accordance with USSG § 3E1.1, based on Defendant’s prompt acceptance of
                    personal responsibility for the offense of conviction in this case, the adjusted
                    offense level is reduced by two.

       Defendant agrees to take the following position at sentencing under the Guidelines, and
that Defendant’s total adjusted offense level under the Guidelines is calculated as follows:

                •   in accordance with USSG § 2B4.1, Defendant’s base offense level is eight,
                    because the offense of conviction includes conspiracy to commit honest
                    services mail and wire fraud, which is referenced to this provision of the
                    Guidelines;

                •   in accordance with USSG §§ 2B4.1(b)(1)(B) and 2B1.1(b)(1)(B), Defendant’s
                    offense level is increased by two, because the value of the bribes was more than
                    $6,500 but not more than $15,000;

                •   in accordance with USSG § 3B1.2(b), based on Defendant’s minor participation
                    in any criminal activity, the adjusted offense level is reduced by two; and,

                •   in accordance with USSG § 3E1.1, based on Defendant’s prompt acceptance
                    of personal responsibility for the offense of conviction in this case, the adjusted
                    offense level is reduced by two.

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw her guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

                                                  2
            Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 3 of 8




        Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (herself or through counsel)
indicates that she does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which she is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

                a) incarceration at the low the Guidelines sentencing range as calculated by the
                   U.S. Attorney in Paragraph 3;

                b) a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
                   in Paragraph 3, unless the Court finds that Defendant is not able, and is not
                   likely to become able, to pay a fine;

                c) 12 months of supervised release;

                d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                   of the Court by the date of sentencing;

                e) restitution in an amount to be determined by the Court at sentencing; and

                f) forfeiture in the amount of a $20,000 money judgment as set forth in Paragraph
                   6.

                Defendant reserves the right to seek an alternate sentence.

       5.       Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge her conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that her conviction or sentence should be overturned.

                                                  3
            Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 4 of 8




       Defendant understands that she has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

                a) She will not challenge her conviction on direct appeal or in any other
                   proceeding, including in a separate civil lawsuit; and

                b) She will not challenge her sentence, including any court orders related to
                   forfeiture, restitution, fines or supervised release, on direct appeal or in any
                   other proceeding, including in a separate civil lawsuit.

         Defendant understands that, by agreeing to the above, she is agreeing that her conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge her conviction and sentence, regardless of whether she later changes
his mind or finds new information that would have led her not to agree to give up these rights in
the first place.

      Defendant acknowledges that she is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that her lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have her conviction or sentence overturned.

       6.       Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited are the following:

                a. $20,000 to be entered in the form of an Order of Forfeiture (Money Judgment).
        The U.S. Attorney states that $20,000 is subject to forfeiture on the grounds that it is equal
to the amount of proceeds Defendant derived from the offense. Defendant admits that at least
$12,500 is subject to forfeiture on the grounds that it is equal to the amount of proceeds the
defendant derived from the offense. Defendant reserves the right to contest any money judgment
forfeiture amount over $12,500.

       Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
                                                  4
          Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 5 of 8




and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local
law enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to her criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

        Defendant understands that if she breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw her guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
                                                 5
         Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 6 of 8




Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
she provided to the government during investigation or prosecution of her case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, she thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

         9.    Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.




                                                  6
Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 7 of 8
Case 1:19-cr-10081-IT Document 497-1 Filed 08/12/20 Page 8 of 8
